                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                        :
 Jose Roque                             :
    Plaintiff,                          :
                                        : CIVIL No. 3:16-cv-00994 (VLB)
     v.                                 : CRIMINAL      No.    3:11-cr-35       (VLB)
                                        :
 United States of America               :
     Defendants.                        :
                                        :



 MEMORANDUM OF DECISION DENYING MOTION TO VACATE, SET ASIDE, OR
        CORRECT SENTENCE UNDER 28 U.S.C. § 2255 [DKT. 1]

      Jose Roque (“Roque”), petitions for his sentence to be vacated pursuant to

28 U.S.C. § 2255. On October 1, 2014, this Court sentenced Roque to 180 months

in prison for one count of unlawful possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2) in United States v. Roque,

case number 3:11-cr-35. The Court determined that Roque was a career criminal

under the Armed Career Criminal Act (“ACCA”). [Dkt. 4 at 2-3]. Therefore, Roque

was subject to an enhanced Guidelines range of 262 to 327 months, and a

mandatory minimum of 180 months. Id. The Court sentenced Roque to 180 months

of incarceration. Id. at 3. Roque remains incarcerated.

      Roque now argues that his sentence is unconstitutional because the

residual clause of the ACCA clause defining a violent felony is void for vagueness

under the new rule announced in Johnson v. United States 135 S. Ct. 2551 (2015)

and made retroactively applicable to cases on collateral review in Welch v. United

States, 136 S. Ct. 1257, 1268 (2016).

                                          1
    Roque’s § 2255 Petition is DENIED for two independent reasons: because of

Roque’s procedural default and because the petition fails on its merits.

                        I. Legal Standard for Habeas Review

      Under Section 2255, a prisoner in federal custody may petition the court

which imposed the sentence to vacate, set aside, or correct the sentence. 28 U.S.C.

§ 2255. Relief under Section 2255 is generally available “only for a constitutional

error, a lack of jurisdiction in the sentencing court, or an error of law or fact that

constitutes a fundamental defect which inherently results in a complete

miscarriage of justice.” Graziano v. United States, 83 F. 3d 587, 590 (2d Cir. 1996)

(internal quotation marks and citations omitted) (cited in United States v. Hoskins,

905 F.3d 97, 102 (2d Cir. 2018)). Section 2255 provides that a district court should

grant a hearing “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.§ 2255(b).

    “In general, a claim may not be presented in a habeas petition where the

petitioner failed to properly raise the claim on direct review.” Zhang v. United

States, 506 F.2d 162, 166 (2d Cir. 2007) (“A motion under § 2255 is not a substitute

for an appeal.”). “An exception applies, however, if the defendant establishes (1)

cause for the procedural default and ensuring prejudice or (2) actual innocence.”

U.S. v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011); see Bousley v. United States, 523

U.S. 614, 622 (1998) (“Where a defendant has procedurally defaulted a claim by

failing to raise it on direct review, the claim may be raised in habeas only if the

defendant can first demonstrate either cause and actual prejudice, or that he is

actually innocent.”)

                                          2
                                   II. Background

   A. Legal Developments

    The ACCA statutorily increases the sentences of felons in possession who

have been previously convicted of three or more crimes are either “violent

felonies” or “serious drug offenses.” The sentence enhancement provision of the

ACCA provides:

       In the case of a person who violates section 922(g) of this title and
      has three previous convictions… for a violent felony or a serious drug
      offense, or both, committed on occasions different from one another,
      such person shall be fined under this title and imprisoned not less
      than fifteen years, and, notwithstanding any other provision of law, the
      court shall not suspend the sentence of, or grant a probationary
      sentence to, such person with respect to the conviction under section
      922(g).
18 U.S.C. §924(e)(1). The ACCA defines “violent felony” for purposes of the

sentence enhancement provision as follows:

       (B) the term “violent felony” means any crime punishable by imprisonment
       for a term exceeding one year, or any act of juvenile delinquency involving
       the use or carrying of a firearm, knife, or destructive device that would be
       punishable by imprisonment for such term if committed by an adult, that--
             (i) has as an element the use, attempted use, or threatened use of
             physical force against the person of another; or
             (ii) is burglary, arson, or extortion, involves use of explosives, or
             otherwise involves conduct that presents a serious potential risk of
             physical injury to another;


18 U.S.C. § 924 (e)(2)(B). Federal courts often divide this “violent felony” provision

into three clauses: first, the “elements” or “force” clause, or § 924(e)(2)(B)(i), see

Welch, 136 S.Ct. at 1261; second, the “enumerated offenses”, or the part of §

924(e)(2)(B)(ii) which reads “burglary, arson, or extortion, involves use of


                                          3
explosives,” see Johnson, 135 S.Ct. at 2559; and finally, “the residual” or “residual

acts” clause, or the part of § 924(e)(2)(B)(ii) which reads, “otherwise involves

conduct that presents a serious potential risk of physical injury to another,” see

Johnson, 135 S. Ct. at 2556.

   In Johnson v. United States, 135 S. Ct. 2551 (June 26, 2015), the Supreme Court

struck down the residual clause of the Armed Career Criminal Act (ACCA), 18

U.S.C. § 924(e)(2)(B)(ii), as “unconstitutionally vague.” 135 S. Ct. 2551, 2557 (2015).

A year later, Welch v. United States, 136 S. Ct. 1257, 1268 (2016), clarified that

“Johnson announced a substantive rule that has retroactive effect in cases on

collateral review.”

   B. The Instant Case

    On September 1, 2010, Bridgeport Police pursued a car matching the

description of one used in residential robbery reported earlier that day. 11-cr-35,

Trial Transcript for May 12, 2014 (Dkt. 160 at 76-88). The car was driven by Roque.

Id. at 90-91. Upon approaching the vehicle, a police officer saw a gun handle

sticking up between the center console and the front passenger seat. Id. at 92-93.

While apprehending Roque, another police officer saw the “butt of a gun… sticking

up in between the seat and the console.” Id. at 125. Photographs of the scene show

a gun in that location. Id. at 101-02. The firearm, a Smith & Wesson model 64-2, .38

caliber revolver, was then removed and booked into evidence. Id. at 102.

   On February 16, 2011, a grand jury in the United States District Court for the

District of Connecticut returned an indictment charging Roque with one count of

unlawful possession of a firearm by a convicted felon, in violation of 18 U.S.C. §

                                          4
922(g)(1) and 924(a)(2). [Dkt. 4 at 1]. Just over three years later, on May 16, 2014, a

jury returned a guilty verdict on the charged count. Id.

      On October 1, 2014, Roque was sentenced. Id. The Court determined

that Roque was an armed career criminal based on three of his prior

convictions: a January 1994 conviction for assault in the first degree, in

violation of Conn. Gen. Stat. § 53a-59(a)(1); a March 1993 conviction for

assault in the first degree, in violation of Conn. Gen. Stat. § 53a-59(a)(1); and

a January 1994 escape charge, in violation of Conn. Gen. Stat. § 53a-169. Id.

at 20-32. The Court determined that the two assault charges qualified as

violent felonies under the force clause, id. at 29-24, while the escape charge

qualified as a violent felony under the residual clause, id. at 25 (citing United

States v. Baker, 665 F. 3d 51 (2d Cir. 2012) (holding that convictions for

escape from a correctional facility or a local lock-up qualified as violent

felonies under the residual clause of the ACCA)).

    If Roque had not been found to be an armed career criminal, the statutory

maximum punishment for the single count of conviction would have been 120

months. Having found that Roque was a career criminal under the ACCA, the Court

sentenced Roque to 180 months in prison, the ACCA mandatory minimum. 11-cr-

35, Sentencing Transcript for October 1, 2014 (Dkt. 163 at 69).

      Roque appealed his conviction on multiple grounds. See United States

v. Roque, 628 Fed. App’x. 65 (Mem.) (2016). On his appeal, Roque was

represented by counsel. U.S.C.A. No. 14-3768, Dkt. 42 at 1. Johnson was

decided four days after Roque filed his opening appellate brief, and the

                                           5
Government referenced Johnson in its respondent’s brief. See U.S.C.A. No.

14-3768, Dkt. No. 43 at 29 n. 1 (also available at 2015 WL 5608593) (“Roque’s

predicate crimes were not implicated by the recent United States Supreme

Court decision in Johnson v. United States, 135 S. Ct. 2551 (2015), which

found the so-called ‘residual clause’ of the ACCA unconstitutional.”).

Despite having been alerted to the case, nowhere in his direct appeal did

Roque argue that the residual clause of the ACCA was void for vagueness,

and that therefore there was no predicate for his ACCA violation. U.S.C.A.

No. 14-3768, Dkt. 42.

    On January 22, 2016, the Second Circuit affirmed this Court’s judgment.

Roque, 628 Fed. App’x. at 65. Specifically, the Second Circuit held that

Roque’s sentence of 180 months’ imprisonment did not violate the Eight

Amendment’s prohibition against cruel and unusual punishment because

the statutory minimum under the ACCA was properly applied since Roque

had multiple qualifying convictions—even if his convictions resulting from

Alford pleas were disregarded for ACCA purposes, as he requested. Id. at

66-67. While noting that Roque had additional convictions, the Second

Circuit specifically mentioned four convictions in its determination: a 1984

conviction for first degree assault, in violation of Conn. Gen. Stat. § 53a-

59(a)(1); a 1984 conviction for first degree robbery, in violation of Conn. Gen.

Stat. § 53a-134(a)(1); a 1994 conviction for first degree assault, in violation

of Conn. Gen. Stat. § 53-59(a)(4), and a 1994 conviction for first degree




                                          6
escape, in violation of Conn. Gen. Stat. § 53a-169. See Roque, 628 Fed. App’x.

at 67.

    Roque brought this habeas petition on June 21, 2016. Dkt. 1.

                                    III. Analysis

   A. Procedural Default

   Roque’s claim that the residual clause of § 924(e)(1) is void for vagueness is

procedurally barred because Roque failed to pursue the argument on direct appeal,

and he pleads neither innocence nor good cause.

   Roque did not argue that the residual clause of § 924(e)(1) is void for vagueness

at trial or on direct appeal. In briefing and at sentencing, Roque objected that

certain offenses were recklessness-based felonies, rather than violence-based

felonies, and so could not be categorically used to support an ACCA finding. 11-

cr-35 (Dkt. 139 at *8); 11-cr-35 (Dkt. 163 at 20 – 32). At sentencing, Roque argued

that he had a “constitutional right to a jury trial on prior conviction allegations to

prove whether the priors met [the] ACCA.” 11-cr-35, (Dkt. 163 at 13-19). On appeal,

Roque argued that he had been denied Brady material, and that his sentence

violated the Eighth Amendment’s prohibition on cruel and unusual punishment.

U.S.C.A. No. 14-3768, Dkt. 42. However, nowhere on direct review did he argue that

the residual clause of § 924(e)(1) is void for vagueness.

    Because Roque did not argue the claim at trial or on direct appeal, it is

procedurally barred unless he pleads “cause for the procedural default and

ensuing prejudice or… actual innocence. Harrington, 689 F.2d at 129; see Bousley,

                                          7
523 U.S. at 622. Roque does not argue actual innocence. Dkt. 1; Dkt. 4. Therefore,

Roque’s claim is barred unless he can demonstrate cause for failing to bring his

current claim on direct appeal, and that he was prejudiced as a result.

    For the purposes of a procedural default, “[t]he existence of cause… ordinarily

turn[s] on whether the prisoner can show that some objective factor external to the

defense impedes counsel’s efforts to comply with… the procedural rule…. [For

example], that the factual or legal basis for a claim was not reasonably available to

counsel.” Murray v. Carrier, 377 U.S. 478, 495-96 (1986) (quoted by Bousley, 523

U.S. at 622 (quoted by Thorn, 659 F.3d at 233)). In Thorn, the Second Circuit held

that where “a number of defense attorneys had argued [for the claim],” the claim

was available prior to its recognition in a Supreme Court decision. Thorn, 659 F.3d

at 233 (citing Engle v. Isaac, 456 U.S. 107 (1982), overruled in part on other grounds,

Thompson v. Keohan, 516 U.S. 99 (1995)).1

    Roque does not argue that his procedural default was excused by good cause.

Dkt. 1, Dkt. 4. One might question, however, whether good cause exists on the

basis that United States v. Johnson, 135 S.Ct. 2552 (2015), the Supreme Court case

underlying Roque’s claim, was decided four days after Roque filed his opening



1
  As this holding makes clear, unavailability for the purposes of procedural
default is not equivalent to unavailability as precedential authority for the sake of
the 18 U.S.C. §2255(f)(3) limitations period. The fact that Welch establishes that
the Johnson newly recognized that the residual clause is void for vagueness and
has retroactive effect, 136 S. Ct. at 1268, has no bearing on the procedural default
issue. See Engle, 456 U.S. at 1575n.43 (1982) (holding that respondents’ argument
failed because of the distinction “between the retroactive availability of a
constitutional decision and the right to claim that availability after a procedural
default.”)

                                          8
appellate brief. Compare U.S.C.A. No. 14-3768, Dkt. 42 at 1 (dated June 22, 2015)

with Johnson, 135 S. Ct. 2551 (decided June 26, 2015). But lack of Supreme Court

precedent for an initial appellate brief does not establish cause by unavailability.

    By the time of Roque’s appeal, the Supreme Court had granted certiorari in

Johnson. Johnson v. United States, 135 S.Ct. 939 (Jan. 9, 2015) (“The parties are

directed to file supplemental briefs addressing the following question: ‘Whether

the residual clause in the Armed Career Criminal Act of 1984, 18 U.S.C. §

924(e)(B)(ii), is unconstitutionally vague.’”).   Petitioner Johnson and amicus

National Association of Criminal Defense Lawyers had each filed briefing on the

question “whether the residual clause in the Armed Career Criminal Act of 1984, 18

U.S.C. §924(e)(2)(B)(ii), is unconstitutionally vague.” Brief for National Association

of Criminal Defense Lawyers et al., Johnson v. United States, 135 S. Ct. 2552 (2015)

(No. 13-7120), 2015 WL 797446 (filed Feb. 25, 2015). The claim was available to

Roque. His failure to raise the claim is not excused by good cause, and his petition

is barred by his procedural default.

    This holding is consistent with those our sister courts in the Second Circuit.

United States v. Jackson, No. 2:08-CR-2, 2017 WL 9401119, at *5 (D. Vt. Jan. 19,

2017), report and recommendation adopted as modified, No. 2:08-CR-2, 2017 WL

4011238 (D. Vt. Sept. 12, 2017) (holding that defendant could not show that good

cause excused his failure to pursue claim of statutory vagueness on direct appeal

prior to Johnson decision); United States v. Aletras, No. 2:07-CR-141, 2016 WL

7650587, at *4 (D. Vt. Nov. 21, 2016), report and recommendation adopted, No. 2:07-

CR-141-1, 2017 WL 57799 (D. Vt. Jan. 5, 2017) (same).

                                          9
    Moreover, even if Roque could show cause, he cannot prove he was prejudiced

by failing to raise the claim on direct appeal because his claim is without merit, as

discussed below.

   B. Merits

    Roque argues that his sentence should be vacated because the predicate

convictions that impacted his ACCA calculations at trial—first-degree assault and

escape—no longer qualify as “crimes of violence” under Johnson. Dkt. 1, 3-5.

    First, when evaluating the merits of Roque’s claim under Johnson, this Court

looks not only to the 1993 first-degree assault and escape charges, but also to

Roque’s 1984 first-degree robbery and first-degree assault convictions. In his

appellate brief, Roque asked the Second Circuit to disregard his convictions

resulting from Alford pleas for the sake of determining whether he was subject to

the ACCA sentence enhancement. U.S.C.A. No. 14-3768, Dkt. 42. Doing so in dicta,

the Second Circuit found that the ACCA sentence enhancement still applied

because Roque had at least four remaining qualifying convictions: a 1984

conviction for first degree assault, in violation of Conn. Gen. Stat. § 53a-59(a)(1); a

1984 conviction for first degree robbery, in violation of Conn. Gen. Stat. § 53a-

134(a)(1); a 1994 conviction for first degree assault, in violation of Conn. Gen. Stat.

§ 53-59(a)(4), and a 1994 conviction for first degree escape, in violation of Conn.

Gen. Stat. § 53a-169. See Roque, 628 Fed. App’x. at 67. Since these convictions

provided additional support for Roque’s sentencing enhancement, the Court looks

to these convictions in addition to the convictions the trial court considered when

evaluating Roque’s claim under Johnson.


                                          10
      Under harmless error analysis, a sentence may be upheld if three of the

convictions which originally qualified the defendant for the ACCA sentencing

enhancement would still qualify as violent felonies under either the elements or the

enumerated acts clauses of the ACCA. Shabazz v. United States, 923 F.3d 82, 84

(2d Cir. 2019) (holding that “a sentencing court’s reliance on ACCA’s Residual

Clause… [is] susceptible to harmless error analysis” if the same sentence would

be “compelled by the Force [i.e., elements] clause”); Coe v. United States, No. 3:00-

CR-127, 2018 WL 5016994 at *7 (D. Conn. Oct. 15, 2018), certificate of appealability

denied, No. 18-3454, 2019 WL 2152668 (2d Cir. Apr. 30, 2019) (same, applying

Johnson to Guidelines sentence). Here, three of Roque’s prior convictions still

qualify as violent felonies post-Johnson.


    A conviction is a violent felony under the elements clause of the ACCA if the

crime “has as an element the use, attempted use, or threatened use of physical

force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(ii). For the purposes

of the elements clause, “the phrase ‘physical force’ means violent force—that is,

force capable of causing physical pain or injury to another person.” Curtis

Johnson, 559 U.S. 133, 140 (2010). To determine whether a state criminal statue

qualifies as an ACCA predicate offense, “courts identify the minimum criminal

conduct necessary for conviction under a particular statute and look only to the

statutory definitions—i.e., the elements—of the offense, and not the particular

underlying facts.” Villanueva v. United States¸ 893 F.3d 123, 128 (2d Cir. 2018)

(citing Descamps v. United States, 570 U.S. 254 (2013)).




                                         11
    First, Roque’s 1984 and 1993 convictions for first-degree assault qualify as a

violent felony under the elements clause. An offense violating the first sub-part of

Connecticut’s first-degree assault statute, Conn. Gen. Stat. § 53a-59(a)(1), qualifies

as a “violent felony” for the purpose of the ACCA because it falls under the

elements clause. Villanueva v. United States, 893 F.3d 123, 124 (2d Cir. 2018)

(holding that petitioner could not state a claim under Johnson because violation of

Conn. Gen. Stat. § 53a-59(a)(1) was a violent felony under the elements clause,

using the modified categorical approach). A person commits a §53-59(a)(1) first-

degree assault when “with intent to cause serious physical injury to another

person, he causes injury to such person or to a third person by means of a deadly

weapon or a dangerous instrument.” “The use of a… ‘dangerous instrument’…

constitutes use of physical force, for federal law purposes because the relevant

force is the impact of the [instrument] on the victim, not the impact of the user on

the substance.” Villanueva, 893 F.3d at 129. Roque had two convictions under

Conn. Gen. Stat. § 53a-59(a)(1): one in 1984 and another in 1993.2 11-cr-35, Final

Presentence Investigation Report (Dkt. 137 at ¶¶26, 31); 11-cr-35, United States’

Sentencing Memorandum (Dkt. 147, Exhibits A and C). Each of the two convictions

qualifies as a violent felony under the elements clause.

    Second, Roque’s 1994 conviction for first-degree assault qualifies under the

elements clause. The conviction was for violation of Conn. Gen. Stat. § 53-59(a)(4).



2
 Roque’s 1993 first-degree assault conviction was a result of an Alford plea.
North Carolina v. Alford, 400 U.S. 25 (1970. Alford plea convictions can “qualify
as the predicates required by § 922(g)(1)” under Connecticut law. Burrell v. United
States, 384 F.2d 22 (2d Cir. 2004) (citing State v. Faraday, 842 A.2d 567, 588
(Conn. 2004) (reaffirmed in State v. Simpson, 189 A.3d 1215, 1219 (Conn. 2018)).
                                         12
A person is guilty of assault under that statute when “with intent to cause serious

physical injury to another person and while aided by two or more persons actually

present, he causes such injury to such person or a third person.” Conn. Gen. Stat.

§ 53-59(a)(4). For the purposes of the statute, “’serious physical injury’ means

physical injury which creates a substantial risk of death, or which causes serious

disfigurement, serious impairment of health or serious loss or impairment of the

function of any bodily organ.” Conn. Gen. Stat. § 53a-3(4). On its face, the statute

has as an element the use of physical force against another, in that to be guilty, a

person must directly “cause” “serious physical injury.” Since “the relevant force

[under the elements clause] is the impact… on the victim, not the impact of the

user,” §53-59(a)(4)’s requirement that the defendant “cause physical harm”

constitutes the requirement that the defendant use physical force. Villanueva, 893

F.3d at 129. Moreover, the requirement of the causation of a serious physical injury

“satisfies the ACCA requirement that the predicate offense has as an element the

use of physical force that is violent.” Id. Roque’s 1994 first-degree assault

conviction was under 53-59(a)(4), 11-cr-35, (Dkt. 137 at ¶¶35); 11-cr-35, (Dkt. 147,

Exhibits B). Therefore, it also qualifies as a violent felony under the elements

clause.

      Therefore, since Roque had three ACCA predicate convictions, the ACCA

sentence enhancement is mandated, and Roque’s original sentence stands under

Johnson.

                                  IV. Conclusion




                                        13
For the foregoing reasons, Roque’s § 2255 Motion to Vacate, Set Aside or Correct

Sentence is DENIED. The clerk is directed to close the case.


                                                                     Vanessa Bryant
                                                               2019.09.24 14:32:28 -04'00'
                                                  ______________________
                                                  Hon. Vanessa L. Bryant
                                                  United States District Judge



IT IS SO ORDERED at Hartford, Connecticut




                                        14
